MANDATE

                 The Fourteenth Court of Appeals
                               NO. 14-15-00276-CR

Blanca Esther Vega, Appellant              Appealed from the 263rd District Court
                                           of Harris County. (Tr. Ct. No. 1433929).
v.                                         Opinion delivered Per Curiam.
The State of Texas, Appellee


TO THE 263RD DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before our Court of Appeals on May 14, 2015, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:
      This cause was heard on the motion of the appellant to withdraw notice of
appeal. Having considered the motion the Court orders the appeal DISMISSED.

      We further order appellant pay all costs expended in the appeal.

      We further order the mandate be issued immediately. We further order this
decision certified below for observance.

      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.
      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, May 22,
2015.